Dewey, J*
The plaintiff fails in establishing any legal obligation on the part of the defendants to remunerate her for the injury she received while passing to her boarding-house over a street or way built by the defendants, but outside of the millvard and place of business of the operatives at the mill. These streets were made and maintained by the company for their own use and for the convenience of all persons who had occasion to pass to and from the factory to places outside and disconnected with it. The fact that the defendants owned the building rented to a third person for a boarding-house, in which the plaintiff had her residence as a boarder, did not impose upon them *71the legal duly of keeping the street in front of the building free from ice, which for the time would render the same uneven and slippery, and expose those who passed over it to injury by a fall occasioned by the ice thereon. Such duty is required of towns in reference to their highways by special statute provisions, and under such qualifications as to the time of the existence of the defect as are there provided. But the liability of towns to individuals who may thus sustain an injury by reason of a defective highway is wholly by force of the statute. In the present case, the right of action, if any, is a right under the common law. As such we think the action cannot be maintained. Although within the mill-yard and in the places in which labor is to be performed, a responsibility may attach to the employers requiring proper and reasonable care in guarding against accident, and due precaution must be used for securing from bodily injury the persons in their employment during the prosecution of their business, by having suitable machinery, tools and implements of business, and by other proper arrangements for their security from injury to these persons by casualty, yet this liability will not extend to a case like the present. Plaintiff nonsuit.

 Bigelow, C. J. did not sit in this case.